PER CURIAM.
R.S. McCullough and Darrell Brown, Sr., appeal the district court’s1 order dismissing without prejudice, their civil rights action, for lack of service and failure to prosecute. Upon reviewing for abuse of discretion, see Boyle v. Am. Auto Serv., Inc., 571 F.3d 734, 742 (8th Cir.2009) (Fed.R.Civ.P. 41(b) dismissal); Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir.1997) (per curiam) (Fed.R.Civ.P. 4(m) dismissal), this court finds none and affirms. See 8th Cir. R. 47B.

. The Honorable David S. Doty, United States District Judge for the District of Minnesota, sitting by designation in the Eastern District of Arkansas.